Exhibit 10.1

Execution Version

TERM LOAN CREDIT AGREEMENT

Dated as of March 9, 2020

Among

GATX CORPORATION

as Borrower

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Agent

and

MORGAN STANLEY SENIOR FUNDING, INC.

and

BOFA SECURITIES, INC.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

   DEFINITIONS AND ACCOUNTING TERMS      1  

SECTION 1.01. Certain Defined Terms

     1  

SECTION 1.02. Computation of Time Periods

     17  

SECTION 1.03. Accounting Terms

     17  

SECTION 1.04. Divisions

     18  

SECTION 1.05. No Liability

     18   ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES      18  

SECTION 2.01. The Advances

     18  

SECTION 2.02. Making the Advances

     18  

SECTION 2.03. [Reserved]

     19  

SECTION 2.04. Fees

     19  

SECTION 2.05. Termination or Reduction of the Commitments

     20  

SECTION 2.06. Repayment of Advances; Amortization

     20  

SECTION 2.07. Interest on Advances

     20  

SECTION 2.08. Interest Rate Determination

     21  

SECTION 2.09. Optional Conversion of Advances

     23  

SECTION 2.10. Prepayments of Advances

     23  

SECTION 2.11. Increased Costs

     24  

SECTION 2.12. Illegality

     25  

SECTION 2.13. Payments and Computations

     25  

SECTION 2.14. Taxes

     26  

SECTION 2.15. Sharing of Payments, Etc.

     29  

SECTION 2.16. Evidence of Debt

     29  

SECTION 2.17. Use of Proceeds

     30  



--------------------------------------------------------------------------------

SECTION 2.18. [Reserved]

     30  

SECTION 2.19. [Reserved]

     30  

SECTION 2.20. Defaulting Lender

     30  

SECTION 2.21. Replacement of Lenders

     31  

ARTICLE III

  

CONDITIONS TO EFFECTIVENESS AND LENDING

     31  

SECTION 3.01. Conditions to Effective Date

     31  

SECTION 3.02. Conditions to Borrowing on the Closing Date

     32  

SECTION 3.03. Determinations Under Section 3.01

     33  

ARTICLE IV

  

REPRESENTATIONS AND WARRANTIES

     33  

SECTION 4.01. Representations and Warranties

     33  

ARTICLE V

  

COVENANTS

     36  

SECTION 5.01. Affirmative Covenants

     36  

SECTION 5.02. Negative Covenants

     38  

SECTION 5.03. Financial Covenant

     40  

ARTICLE VI

  

EVENTS OF DEFAULT

     41  

SECTION 6.01. Events of Default

     41  

ARTICLE VII

  

THE AGENT

     43  

SECTION 7.01. Appointment and Authority

     43  

SECTION 7.02. Rights as a Lender

     43  

SECTION 7.03. Exculpatory Provisions

     43  

SECTION 7.04. Reliance by Agent

     44  

SECTION 7.05. Indemnification

     44  

SECTION 7.06. Delegation of Duties

     45  

SECTION 7.07. Resignation of Agent

     45  

SECTION 7.08. Non-Reliance on Agent and Other Lenders

     46  



--------------------------------------------------------------------------------

SECTION 7.09. No Other Duties, etc.

     46  

SECTION 7.10. Lender ERISA Matters

     46  

ARTICLE VIII

  

MISCELLANEOUS

     47  

SECTION 8.01. Amendments, Etc.

     47  

SECTION 8.02. Notices, Etc.

     48  

SECTION 8.03. No Waiver; Remedies

     49  

SECTION 8.04. Costs and Expenses

     49  

SECTION 8.05. Right of Set-off

     50  

SECTION 8.06. Binding Effect; Integration

     51  

SECTION 8.07. Assignments and Participations

     51  

SECTION 8.08. Confidentiality

     54  

SECTION 8.09. Governing Law

     55  

SECTION 8.10. Execution in Counterparts

     55  

SECTION 8.11. Jurisdiction, Etc.

     55  

SECTION 8.12. [Reserved]

     55  

SECTION 8.13. Patriot Act

     55  

SECTION 8.14. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions

     56  

SECTION 8.15. Waiver of Jury Trial

     57  

SECTION 8.16. No Advisory or Fiduciary Responsibility

     57  

SECTION 8.17. Acknowledgment Regarding Any Supported QFCs

     58  



--------------------------------------------------------------------------------

Schedules

  

Schedule I - Commitments

 

Exhibits

 

Exhibit A - Form of Note

 

Exhibit B - Form of Notice of Borrowing

 

Exhibit C - Form of Assignment and Assumption

 

Exhibit D - Form of Opinion of Counsel for the Borrower

 

Exhibit E - Form of U.S. Tax Compliance Certificate

 



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

Dated as of March 9, 2020

GATX CORPORATION, a New York corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof (the “Initial Lenders”), and MORGAN STANLEY SENIOR FUNDING, INC. (“Morgan
Stanley”) as administrative agent (in such capacity, the “Agent”) for the
Lenders (as hereinafter defined), agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
under Section 2.01, and refers to a Base Rate Advance or a Eurodollar Rate
Advance (each of which shall be a “Type” of Advance).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent’s Account” means the account of the Agent maintained by the Agent at
Morgan Stanley at its office at 1300 Thames Street, Thames Street Wharf, 4th
Floor, Baltimore, MD 21231.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s

   Applicable Margin for
Eurodollar Rate Advance     Applicable Margin for
Base Rate Advance  

Level 1

A-/ A3 or above

     1.000 %      0.000 % 

Level 2

BBB+ / Baa1

     1.125 %      0.125 % 

Level 3

BBB / Baa2

     1.250 %      0.250 % 

Level 4

BBB- / Baa3

     1.500 %      0.500 % 

Level 5

Lower than Level 4

     1.750 %      0.750 % 



--------------------------------------------------------------------------------

“Asset Sale” means (x) the sale or other disposition of assets by the Borrower
or any Subsidiary outside the ordinary course of business, including issuances
of Equity Interests by the Borrower’s Subsidiaries (excluding (A) asset sales or
other dispositions (including issuances of Equity Interests by the Borrower’s
Subsidiaries) between or among the Borrower and its Subsidiaries, (B) the sale
or other disposition of marine assets of the Borrower’s portfolio management
segment, (C) the sale, exchange or other disposition of accounts receivable in
connection with compromise, settlement or collection thereof consistent with
past practices, (D) the sale or other disposition of American Steamship Company,
and (E) any other asset sales and other dispositions (including issuance of
Equity Interests by the Borrower’s Subsidiaries), the Net Cash Proceeds of which
do not exceed $250,000,000 in the aggregate in each fiscal year), and (y) the
receipt by the Borrower or any Subsidiary of any property insurance as a result
of any loss, damage or destruction of any assets or from the condemnation of any
assets of such Person.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of (i) March 31, 2020 and (ii) the Termination Date.

“Bail-In Action” has the meaning specified in Section 8.14.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest last quoted by The Wall Street Journal as the “Prime
Rate” in the U.S. or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Agent) or any similar release by the
Federal Reserve Board (as determined by the Agent); and

(b) 1⁄2 of one percent per annum above the Federal Funds Rate; and

(c) the London interbank offered rate for deposits in U.S. dollars for a period
of one month (“One Month LIBOR”), provided that, if One Month LIBOR shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement);
plus 1.00% (for the avoidance of doubt, the One Month LIBOR for any day shall be
based on the rate appearing on Reuters Screen LIBOR01 Page (or other
commercially available source providing such quotations as designated by the
Agent from time to time) at approximately 11:00 a.m. London time on such day).

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

 

2



--------------------------------------------------------------------------------

“Benchmark” means, initially, LIBOR; provided that if a Benchmark Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date have occurred with respect to LIBOR or the then-current
Benchmark, then “Benchmark” means the applicable Benchmark Replacement to the
extent that such Benchmark Replacement has become effective pursuant to
Section 2.08(g).

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR or Compounded SOFR) that has been selected by the
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to LIBOR
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be operationally and administratively feasible as
determined by the Agent in its sole discretion.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent, in consultation with the Borrower,
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the Agent in a
manner substantially consistent with market practice (or, if the Agent decides
that adoption of any portion of such market practice is not administratively
feasible or if the Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Agent decides is reasonably necessary in connection with
the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

  (1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

  (2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

 

3



--------------------------------------------------------------------------------

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

  (1)

a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

  (2)

a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or

 

  (3)

a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, with the consent of the Borrower (such consent
not to be unreasonably withheld or delayed), by notice to the Agent (in the case
of such notice by the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 2.08(g) and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 2.08(g).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower Information” has the meaning specified in Section 8.08.

“Borrowing” means Advances of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Rate Advances, as to which a single
Interest Period is in effect.

 

4



--------------------------------------------------------------------------------

“Business Day” means a day of the year other than Saturday or Sunday or a day on
which banks are not required or authorized by law to close in New York City,
Chicago, Illinois and, if the applicable Business Day relates to any Eurodollar
Rate Advances, on which dealings are carried on in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower; or (b) for the period
of 12 consecutive months, a majority of the board of directors of the Borrower
shall no longer be composed of individuals (i) who were members of said board on
the first day of such period, (ii) whose election or nomination to said board
was approved by individuals referred to in clause (i) above constituting at the
time of such election or nomination at least a majority of said board or
(iii) whose election or nomination to said board was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of said board.

“Closing Date” has the meaning specified in Section 2.01.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Commitment” means as to any Lender (a) the amount set forth opposite such
Lender’s name on Schedule I hereto as such Lender’s “Commitment” or (b) if such
Lender has entered into any Assignment and Assumption, the amount set forth for
such Lender in the Register maintained by the Agent pursuant to Section 8.07(c),
as such amount may be reduced pursuant to Section 2.05. As of the Effective
Date, the aggregate Commitments of all of the Lenders is $500,000,000.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Agent in accordance with:

(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

 

5



--------------------------------------------------------------------------------

(2) if, and to the extent that, the Agent determines that Compounded SOFR cannot
be determined in accordance with clause (1) above, then the rate, or methodology
for this rate, and conventions for this rate that the Agent determines are
substantially consistent with prevailing market convention for determining
Compounded SOFR for U.S. dollar-denominated syndicated credit facilities at such
time (as a result of amendment or as originally executed);

provided, further, that if the Agent decides that any such rate, methodology or
convention determined in accordance with clause (1) or clause (2) is not
administratively feasible for the Agent, then Compounded SOFR will be deemed
unable to be determined for purposes of the definition of “Benchmark
Replacement.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the then-current Benchmark.

“Debt Issuance” means the incurrence of Indebtedness by the Borrower or any
Subsidiary (excluding (i) intercompany debt among the Borrower and/or any
Subsidiary or among Subsidiaries, (ii) credit extensions under the Existing
Credit Agreements as in effect as of the date hereof, (iii) commercial paper
issuances, (iv) ordinary course letter of credit facilities, overdraft
protection and short term working capital facilities, ordinary course foreign
credit facilities (including the renewal, replacement or refinancing thereof),
capital leases, hedging and cash management, (v) purchase money and equipment
financings and similar obligations and (vi) other debt in an outstanding
principal amount not to exceed $150,000,000 in the aggregate (collectively,
“Excluded Debt”)).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, at any time, subject to Section 2.20(c), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”), unless such Lender has notified
the Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent or the Borrower, in writing, or has stated
publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Lender’s determination that one or more conditions precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (iii) any Lender that has defaulted on its funding obligations under
other loan agreements or credit agreements generally under which it has
commitments to extend credit or that has notified, or whose Parent Company has
notified, the Agent or the Borrower in writing, or has stated publicly, that it
does not intend to comply with its funding obligations under loan agreements or
credit agreements generally, (iv) any Lender that has, for three or more
Business Days after written request of the Agent or the Borrower, failed to

 

6



--------------------------------------------------------------------------------

confirm in writing to the Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender will cease
to be a Defaulting Lender pursuant to this clause (iv) upon the Agent’s and the
Borrower’s receipt of such written confirmation) or (v) any Lender with respect
to which, or with respect to the Parent Company of which, a Lender Insolvency
Event has occurred and is continuing; provided that a Lender Insolvency Event
shall not be deemed to occur with respect to a Lender or its Parent Company
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or Parent Company by a Governmental Authority or instrumentality
thereof where such action does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (v) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.20(c)) upon notification of such determination by the Agent to the
Borrower and the Lenders.

“Disclosed Litigation” means litigation disclosed in any filing made by the
Borrower or any of its Subsidiaries prior to the date hereof pursuant to the
Securities and Exchange Act of 1934, as amended.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“Dollars” or “$” refers to lawful money of the United States of America.

“Early Opt-in Election” means the occurrence of: (1) (i) a determination by the
Agent or (ii) a notification by the Required Lenders to the Agent (with a copy
to the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.08(g) are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBOR, and (2) (i) the election by the Agent or
(ii) the election by the Required Lenders to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Agent of written
notice of such election to the Borrower and the Lenders or by the Required
Lenders of written notice of such election to the Agent.

“Effective Date” has the meaning specified in Section 3.01, which is March 9,
2020.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender that is in
the business of making and/or buying loans of the type described herein; and
(iii) any other Person approved by the Agent and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 8.07, the Borrower, such approvals not to be unreasonably withheld
or delayed; provided, however, that the Borrower, an Affiliate of the Borrower,
a holding company, investments vehicle, investment vehicle or trust for, or
owned and operated by or for the primary benefit of a natural Person shall each
not qualify as an Eligible Assignee.

 

7



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equity Issuance” means the issuance of any Equity Interests by the Borrower or
any Subsidiary (excluding (A) issuances pursuant to employee stock plans and
retirement plans or issued as compensation to officers and/or non-employee
directors or other benefit or employee incentive arrangements and (B) issuances
of directors’ qualifying shares and/or other nominal amounts required to be held
by persons other than the Borrower or its Subsidiaries under applicable law).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard described in
Section 412 of the Code or Section 302 of ERISA, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or is in “endangered” or “critical”
status within the meaning of Section 432 of the Code or Section 305 of ERISA.

 

8



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the London interbank offered rate
as administered by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) (“LIBOR”) for U.S. dollars for a
period equal in length to such Interest Period as displayed on page LIBOR01 of
the Reuters Screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Agent in its reasonable discretion; in each case, the “Screen Rate”) at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available for the applicable Interest Period but is
available for periods that are shorter than and longer than such Interest
Period, the rate per annum that results from interpolating on a linear basis
between the rate for the longest available period that is shorter than such
Interest Period and the shortest available period that is longer than such
Interest Period with respect to such Eurodollar Rate Advance, then the
Eurodollar Rate shall be such interpolated screen rate (the “Interpolated
Rate”), by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage for such Interest Period; provided, further, that if any of the
Screen Rate or the Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its Applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax

 

9



--------------------------------------------------------------------------------

imposed by any other jurisdiction under the laws of which the Lender or such
other recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its Applicable Lending Office is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.21), any United States withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement or is attributable to such
Foreign Lender’s failure to comply with Section 2.14(e), except to the extent
that such Foreign Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
withholding tax pursuant to Section 2.14(a), (d) any taxes imposed pursuant to
FATCA, and (e) all liabilities, penalties, and interest incurred with respect to
any of the foregoing.

“Existing Credit Agreements” means those certain Five Year Credit Agreement
dated as of May 23, 2019 among the Borrower, certain financial institutions and
Citibank, N.A., as administrative agent, and Three Year Credit Agreement dated
as of May 23, 2019 among the Borrower, certain financial institutions and
Citibank, N.A., as administrative agent.

“Existing Notes” means those certain 2.600% Senior Notes due 2020, issued
pursuant to the that certain Indenture dated as of February 6, 2008 between GATX
Corporation and U.S. Bank National Association, as trustee (as amended, amended
and restated, supplemented, modified or replaced from time to time).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any published intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such published intergovernmental agreements.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to the rates on overnight Federal funds transactions with members of
the Federal Reserve System, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day on such transactions received by
the Agent; provided, further, that if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee and Syndication Letter” means that certain Fee and Syndication Letter dated
as of March 9, 2020 among the Borrower, BofA Securities Inc. and Morgan Stanley.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles set forth in the Financial
Accounting Standards Board (FASB) Accounting Standards Codification (as amended
from time to time) or in such other statements by such other authoritative
entity as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.

 

10



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances; provided, however,
that “Indebtedness” shall not include (x) Secured Nonrecourse Obligations and
(y) nonrecourse obligations incurred in connection with leveraged lease
transactions as determined in accordance with GAAP.

 

11



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means any confidential information memorandum used by
Morgan Stanley or BofA Securities, Inc. in connection with the syndication of
the Commitments and/or Advances.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one
week or one, two, three or six months, as the Borrower may, upon notice not
later than 1:00 P.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period to the Agent (which shall promptly notify each
of the Lenders), select; provided, however, that:

(a) the Borrower may not select any Interest Period that ends after the final
Termination Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) [reserved];

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
in the case of an Interest Period measured in months, if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Interpolated Rate” has the meaning specified in the definition of “Eurodollar
Rate.”

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding or a Bail-In Action, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for a Lender or its
Parent Company, or a Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07.

 

12



--------------------------------------------------------------------------------

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset, other than an operating lease.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or properties of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement (including the timely payment of all
amounts due hereunder), (c) the rights of or benefits available to the Agent and
the Lenders under this Agreement or (d) the validity or enforceability of this
Agreement.

“Material Indebtedness” means Indebtedness (other than the Advances), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in a principal amount exceeding $50,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary that either (a) as of the end of the
most recently completed fiscal year of the Borrower for which audited financial
statements are available, has assets that exceed 5% of the total consolidated
balance sheet assets of the Borrower and all of its Subsidiaries, as of the last
day of such period or (b) for the most recently completed fiscal year of the
Borrower for which audited financial statements are available, has revenues that
exceed 10% of the consolidated revenue of the Borrower and all of its
Subsidiaries for such period.

“Moody’s” means Moody’s Investors Service, Inc.

“Morgan Stanley” has the meaning specified in the introductory paragraph.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means (a) with respect to any Asset Sale, the excess, if
any, of (i) the cash received in connection therewith (including any cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) payments made to retire any Indebtedness that is secured by such asset and
that is required to be repaid in connection with the sale thereof, (B) the fees
and expenses incurred by the Borrower and its Subsidiaries in connection
therewith, (C) taxes paid or reasonably estimated to be payable by the Borrower
and its Subsidiaries in connection with such transaction, (D) the funded escrow
established pursuant to the documents governing such dispositions to secure
indemnification and purchase price adjustments; provided that any amounts
released from escrow shall constitute Net Cash Proceeds; and (E) the amount of
reserves established by the Borrower and the Subsidiaries in good faith and
pursuant to commercially reasonable practices for adjustment in respect of the
sale price of such asset or assets in accordance with GAAP; provided that if the
amount of such reserves exceeds the amounts charged against such reserves, then
such excess, upon the determination thereof, shall then

 

13



--------------------------------------------------------------------------------

constitute Net Cash Proceeds; provided, further, that if no Event of Default
exists and the Borrower shall deliver to the Agent a certificate of a Financial
Officer of the Borrower to the Agent promptly following receipt of any such
proceeds setting forth the Borrower’s or Subsidiary’s, as applicable, intention
to use any portion of such proceeds in assets useful in the business of the
Borrower or its Subsidiaries or to acquire Equity Interests in, or all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person engaged in a business of a type that the Borrower or its Subsidiaries
would not be prohibited, pursuant to Section 5.02(b), from conducting, in each
case within the Reinvestment Period, such portion of such proceeds shall not
constitute Net Cash Proceeds except to the extent not, within the Reinvestment
Period, so used;

(b) with respect to any Debt Issuance, the excess, if any, of (i) cash received
by the Borrower or its Subsidiaries in connection with such incurrence,
issuance, offering or placement over (ii) the sum of (A) payments made to retire
any Indebtedness that is required to be repaid in connection with such issuance,
offering or placement (other than the Advances) and (B) the underwriting
discounts and commissions and other fees and expenses incurred by the Borrower
and its Subsidiaries in connection with such incurrence, issuance, offering or
placement; and

(c) with respect to any Equity Issuance, the excess of (i) the cash received by
the Borrower in connection with such issuance over (ii) the underwriting
discounts and commissions and other fees and expenses incurred by the Borrower
and its Subsidiaries in connection with such issuance.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.

“Participant” has the meaning assigned to such term in clause (d) of
Section 8.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

14



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes or under ERISA in respect of contingent
liabilities thereunder that are not yet due or are being contested in compliance
with Section 5.01(d);

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.01(d);

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any of its Subsidiaries; and

(f) banker’s liens and rights of set-off;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating and
the Applicable Margin shall be determined by reference to the available rating;
(b) if neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin will be set in accordance with Level 5 under the definition of
“Applicable Margin”, as the case may be; (c) if the ratings established by S&P
and Moody’s shall fall within different levels, the Applicable Margin shall be
based upon the higher rating unless such ratings differ by two or more levels,
in which case the applicable level will be deemed to be one level below the
higher of such levels; (d) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (e) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then equivalent rating by S&P or Moody’s, as the case may
be.

 

15



--------------------------------------------------------------------------------

“Ratable Share” of any amount means, with respect to any Lender at any time,
(a) the percentage of the total Commitments held by such Lender and (b) if such
Commitments are expired, then the percentage of the total Advances made
hereunder by such Lender.

“Register” has the meaning specified in Section 8.07(c).

“Reinvestment Period” means, with respect to any Net Cash Proceeds received in
connection with any Asset Sale, the period of nine months following the receipt
of such Net Cash Proceeds.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least a majority in interest of the Commitments; provided that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time the Commitments of such
Defaulting Lender at such time.

“S&P” means S&P Global Ratings.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any comprehensive territorial Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, or any Person in which such listed Person owns,
directly or indirectly, a 50 percent or greater interest, or (b) any Person
located, organized or resident in a Sanctioned Country.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

“Screen Rate” has the meaning specified in the definition of “Eurodollar Rate.”

“Secured Nonrecourse Obligations” means (i) secured obligations of the Borrower
taken on a consolidated basis where recourse of the payee of such obligations is
expressly limited to an assigned lease or loan receivable and the property
related thereto, (ii) debt of Single Transaction

 

16



--------------------------------------------------------------------------------

Subsidiaries or (iii) liabilities of the Borrower taken on a consolidated basis
to manufacturers of leased equipment where such liabilities are payable solely
out of revenues derived from the leasing or sale of such equipment; excluding,
however, nonrecourse obligations incurred in connection with leveraged lease
transactions as determined in accordance with GAAP.

“Single Transaction Subsidiary” means any Subsidiary whose assets consist solely
of financing transactions and the proceeds thereof with one or more obligors
where the obligations of such Subsidiary are not guaranteed by the Borrower or
any other Subsidiary and for which neither the Borrower nor such other
Subsidiary is liable.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“subsidiary” means, with respect to any Person (the “Parent”) at any date, any
other Person that, as of such date, the accounts of which would be consolidated
with those of the Parent in the Parent’s consolidated financial statements if
such financial statements were prepared in accordance with GAAP, as well as any
other Person of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” means the earlier of (a) the date that is 364 days after the
Effective Date and (b) the date of termination in whole of the Commitments
pursuant to Section 2.05 or 6.01.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Advances and the use of the proceeds thereof.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP in effect from time to time.
All computations determining compliance with financial covenants or terms shall
be prepared in accordance with GAAP in

 

17



--------------------------------------------------------------------------------

effect from time to time. If at any time any change in GAAP or the required
adoption by the Borrower of international financial reporting standards would
affect the computation of any financial ratio or requirement set forth in this
Agreement, and either the Borrower or the Required Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP or the adoption of such international financial reporting
standards (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein or the adoption of such
international financial reporting standards and (ii) the Borrower shall provide
to the Agent and the Lenders financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP or the adoption of such international
financial reporting standards.

SECTION 1.04. Divisions. For all purposes under this Agreement, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

SECTION 1.05. No Liability. The Agent does not warrant nor accept any
responsibility nor shall the Agent have any liability with respect to (i) any
Benchmark Replacement Conforming Changes, (ii) the administration, submission or
any matter relating to the rates in the definition of Eurodollar Rate or with
respect to any rate that is an alternative, comparable or successor rate thereto
or (iii) the effect of any of the foregoing.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make an Advance to the Borrower in Dollars
on one Business Day during the Availability Period (such Business Day, the
“Closing Date”) up to an aggregate principal amount not exceeding such Lender’s
Commitment. Advances made under this Section 2.01 and paid or prepaid may not be
reborrowed. The Commitment of each Lender shall automatically expire on the
Closing Date after giving effect to the Advances made pursuant to this
Section 2.01 on such date (but, with respect to each Lender, only to the extent
such Lender fulfills its obligation, if any, to make such Advances on such
date).

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 1:00 P.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 1:00 P.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent, which shall give to each Lender
prompt notice thereof by facsimile. Each such notice of a Borrowing (a “Notice
of Borrowing”) shall be in writing in substantially the form of Exhibit B
hereto, specifying therein the requested (i) date of such Borrowing, (ii) Type
of Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurodollar Rate Advances, the
initial Interest Period for each such Advance. Each Lender shall, before
3:00 P.M. (New York City time) on the date of such Borrowing make available for
the account of its Applicable Lending Office to the Agent at the Agent’s
Account, in

 

18



--------------------------------------------------------------------------------

same day funds, such Lender’s Ratable Share of such Borrowing in accordance with
the respective Commitment of such Lender. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent will make such funds available to the Borrower at the
Borrower’s account as specified in writing by two Financial Officers of the
Borrower.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $1,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances may not be
outstanding as part of more than six separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits
(including the Applicable Margin)), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds as a result of any
failure to fulfill on or before the date specified in such Notice of Borrowing
for such Borrowing the applicable conditions set forth in Article III.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with this Section 2.02, and the Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Agent, such Lender and the Borrower
severally agree to repay to the Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Borrower until the date such amount is repaid to the
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to the Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Advances to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advances to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. [Reserved].

SECTION 2.04. Fees. (a) Facility Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender’s Commitment from the Effective Date in the case of each Initial Lender
and from the effective date specified in the Assumption Agreement or in the
Assignment and Assumption pursuant to which it became a Lender in the case of
each other Lender until the Closing Date at a rate per annum equal to 0.125% per
annum, payable on the Closing Date or the earlier termination of the Commitments
in full, provided that no Defaulting Lender shall be entitled to receive any
facility fee in respect of its unused Commitment for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

19



--------------------------------------------------------------------------------

(b) Duration Fee. The Borrower shall pay, or cause to be paid, for the account
of each Lender (other than a Defaulting Lender for such time as such Lender is a
Defaulting Lender) if the Advances have not been repaid in full in cash on the
date that is six months after the Effective Date (or if such day is not a
Business Day, the next Business Day), a fully earned and non-refundable duration
fee equal to 0.10% of the aggregate principal amount of the Advances outstanding
on such date to the Agent for the account of each Lender in accordance with its
pro rata share of the Advances.

(c) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as have been agreed between the Borrower and the Agent.

SECTION 2.05. Termination or Reduction of the Commitments.

(a) The Borrower shall have the right, upon at least three Business Days’ notice
to the Agent (which shall promptly notify each of the Lenders), to terminate in
whole or permanently reduce ratably in part the unused Commitments, provided
that each partial reduction shall be in the aggregate amount of $10,000,000 or
an integral multiple of $1,000,000 in excess thereof.

(b) In the event that the Borrower or any Subsidiary actually receives any Net
Cash Proceeds arising from any Equity Issuance or the Borrower or any Subsidiary
actually receives any Net Cash Proceeds arising from any Debt Issuance or Asset
Sale, in each case during the period commencing on the Effective Date and ending
on the Closing Date, the Commitments then outstanding shall be automatically
reduced in an amount equal to 100% of such Net Cash Proceeds on the date of
receipt by the Borrower or such Subsidiary of such Net Cash Proceeds. The
Borrower shall promptly (and not later than the date of receipt thereof) notify
the Agent of the receipt by the Borrower or its Subsidiary, as applicable, of
such Net Cash Proceeds from any Equity Issuance, Debt Issuance or Asset Sale,
and such notice shall be accompanied by a reasonably detailed calculation of the
Net Cash Proceeds. Notwithstanding anything to the contrary herein, mandatory
commitment reductions with respect to Net Cash Proceeds received by a foreign
Subsidiary shall not be required if and for so long as the Borrower has
reasonably determined in consultation with the Agent that repatriation to the
Borrower of such Net Cash Proceeds would have material adverse tax consequences
or would violate any law applicable to, or the organizational documents of, such
foreign Subsidiary.

(c) Unless previously terminated, the Commitments shall automatically terminate
at the end of the Availability Period; provided that in any event, the
Commitments shall terminate in full on the Closing Date after the proceeds of
the Advances have been made available to the Borrower.

(d) All reductions of Commitments shall be made ratably among the Lenders in
accordance with their Commitments.

SECTION 2.06. Repayment of Advances; Amortization. The Borrower shall repay to
the Agent for the ratable account of each Lender on the Termination Date the
aggregate principal amount of the Advances made by such Lender and then
outstanding.

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

 

20



--------------------------------------------------------------------------------

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may, and upon the request of the
Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender that is not paid when due, payable in arrears on the dates referred to in
clause (a) above, at a rate per annum equal at all times to 2% per annum above
the rate per annum required to be paid on such Advance pursuant to clause (a)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

SECTION 2.08. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.07(a)(i) or (ii).

(b) If, with respect to any Eurodollar Rate Advances:

(i) the Agent determines (which determination shall be conclusive and binding
absent manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Eurodollar Rate for such Interest Period;

(ii) the Required Lenders notify the Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately and fairly reflect the
cost to such Required Lenders of making, funding or maintaining their respective
Eurodollar Rate Advances for such Interest Period; or

(iii) the Agent determines that Dollar deposits are not being offered to banks
in the London interbank market for the applicable amount and Interest Period of
such Eurodollar Rate Borrowing:

then the Agent shall forthwith so notify the Borrower and the Lenders, whereupon
(x) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and (y) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Borrower that such
Lenders have determined that the circumstances causing such suspension no longer
exist.

 

21



--------------------------------------------------------------------------------

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into a
Eurodollar Rate Borrowing having an Interest Period of one month.

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

(f) If the Screen Rate and the Interpolated Rate are unavailable for determining
the Eurodollar Rate for any Eurodollar Rate Advances,

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

(g) Effect of Benchmark Transition Event.

(i) Benchmark Replacement. Notwithstanding anything to the contrary herein, upon
the occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, the Agent and the Borrower may amend this Agreement to replace LIBOR
with a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders;
provided that, with respect to any such amendment to replace LIBOR with a
Benchmark Replacement, Lenders shall (i) not be entitled to object to any
Benchmark Replacement based on SOFR and (ii) only be entitled to object to the
Benchmark Replacement Adjustment with respect thereto. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Agent written
notice that such Required Lenders accept such amendment. No replacement of LIBOR
with a Benchmark Replacement pursuant to this Section 2.08(g) will occur prior
to the applicable Benchmark Transition Start Date.

(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein, any amendments implementing such Benchmark
Replacement Conforming Changes will become effective without any further action
or consent of any other party to this Agreement.

 

22



--------------------------------------------------------------------------------

(iii) Notices; Standards for Decisions and Determinations. The Agent will
promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Lenders pursuant to this Section 2.08(g),
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.08(g).

(iv) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Rate Borrowing of, conversion to or continuation of
Eurodollar Rate Advances to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Advances. During any Benchmark Unavailability Period, the component of
Base Rate based upon LIBOR will not be used in any determination of Base Rate.

SECTION 2.09. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice not later than 1:00 P.M. (New York City time) on the third
Business Day prior to the date of the proposed Conversion to the Agent (which
shall promptly notify each of the Lenders) and subject to the provisions of
Sections 2.08 and 2.12, Convert all or any portion of Advances of one Type
comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Base Rate Advances into Eurodollar Rate Advances
shall be in an amount not less than the minimum amount specified in
Section 2.02(c), no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(c) and each Conversion of Advances
comprising part of the same Borrowing shall be made ratably among the Lenders in
accordance with their Commitments and provided, further that for any Conversion
of Eurodollar Rate Advances into Base Rate Advances made other than on the last
day of an Interest Period for such Eurodollar Rate Advances the Borrower shall
be obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(c). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower.

SECTION 2.10. Prepayments of Advances. (a) The Borrower may, upon notice not
later than 1:00 P.M. (New York City time) at least two Business Days prior to
the date of such prepayment, in the case of Eurodollar Rate Advances, and not
later than 1:00 P.M. (New York City time) on the date of such prepayment, in the
case of Base Rate Advances, to the Agent (which shall promptly notify each of
the Lenders) stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$1,000,000 or an integral multiple of $1,000,000 in excess thereof, and (y) in
the event of any such prepayment of a Eurodollar Rate Advance, the Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(c).

 

23



--------------------------------------------------------------------------------

(b) In the event that the Borrower or any Subsidiary actually receives any Net
Cash Proceeds arising from any Equity Issuance or the Borrower or any Subsidiary
actually receives any Net Cash Proceeds arising from any Debt Issuance or Asset
Sale, in each case after the Closing Date, then the Borrower shall prepay the
Advances in an amount equal to 100% of such Net Cash Proceeds not later than
five Business Days following the receipt by the Borrower or any such Subsidiary
of such Net Cash Proceeds. The Borrower shall promptly (and not later than the
date of receipt thereof) notify the Agent of the receipt by the Borrower or its
Subsidiary, as applicable, of such Net Cash Proceeds from any Equity Issuance,
Debt Issuance or Asset Sale, and such notice shall be accompanied by a
reasonably detailed calculation of the Net Cash Proceeds. Each prepayment of
Advances shall be applied ratably and shall be accompanied by accrued interest
and fees on the amount prepaid to the date fixed for prepayment, plus, in the
case of any Eurodollar Rate Advances, any amounts due to the Lenders under
Section 8.04(c).

Notwithstanding anything to the contrary herein, mandatory prepayments with
respect to Net Cash Proceeds received by a foreign Subsidiary shall not be
required if and for so long as the Borrower has reasonably determined in
consultation with the Agent that repatriation to the Borrower of such Net Cash
Proceeds would have material adverse tax consequences or would violate any law
applicable to, or the organizational documents of, such foreign Subsidiary.

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances (excluding for purposes of this
Section 2.11 any such increased costs resulting from (i) Taxes or Other Taxes
(as to which Section 2.14 shall govern), (ii) changes in the basis of taxation
of overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender is organized
or has its Applicable Lending Office or any political subdivision thereof and
(iii) any such costs reflected in the Eurodollar Rate Reserve Percentage), then
the Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate as to the amount of such increased cost, submitted to the Borrower
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.

(b) Except to the extent reflected in the Eurodollar Rate Reserve Percentage, if
any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, then, upon
demand by such Lender (with a copy of such demand to the Agent), the Borrower
shall pay to the Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital or liquidity to
be allocable to the existence of such Lender’s commitment to lend hereunder. For
the avoidance of doubt, this Section 2.11(b) shall apply to all requests, rules,
guidelines or directives concerning capital adequacy or liquidity (x) issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act or
(y) promulgated by the Bank for International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
regardless of the date enacted, adopted or issued. A certificate as to such
amounts submitted to the Borrower and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

 

24



--------------------------------------------------------------------------------

(c) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the change or circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the change or circumstance
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other Governmental Authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon the last
day of the applicable Interest Period or, if required by applicable law,
immediately upon such demand, Convert into a Base Rate Advance and (b) the
obligation of the Lenders to make Eurodollar Rate Advances or to Convert
Advances into Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower that such Lender has determined that the circumstances
causing such suspension no longer exist.

SECTION 2.13. Payments and Computations. (a) The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 1:00 P.M. (New York City time) on the day when due in U.S. dollars to
the Agent at the Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.11, 2.14 or 8.04) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b) All computations of interest based on clause (a) of the definition of “Base
Rate” shall be made by the Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the Eurodollar Rate
or the Federal Funds Rate and of fees shall be made by the Agent on the basis of
a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

25



--------------------------------------------------------------------------------

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

(e) If the Agent receives funds for application to the obligations hereunder
under circumstances for which neither this Agreement nor the Borrower specify
the Advances to which, or the manner in which, such funds are to be applied, the
Agent may, but shall not be obligated to, elect to distribute such funds to each
Lender ratably in accordance with such Lender’s proportionate share of the
principal amount of all outstanding Advances, in repayment or prepayment of such
of the outstanding Advances or other obligations owed to such Lender, and for
application to such principal installments, as the Agent shall direct.

SECTION 2.14. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Taxes, except as required by applicable law; provided that if the
Borrower shall be required by applicable law to deduct any Taxes from such
payments, then (i) if such Taxes are Indemnified Taxes or Other Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Agent or Lender (as the case may be) receives an amount equal
to the sum it would have received had no deductions of such Indemnified Taxes or
Other Taxes been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Agent and each Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability setting forth in reasonable detail the basis and calculation of such
amount delivered to the Borrower by a Lender, or by the Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Agent, within 10 days after
written demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes or Other Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 8.07(f) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with this Agreement, and any
reasonable expenses arising

 

26



--------------------------------------------------------------------------------

therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability setting forth in
reasonable detail the basis and calculation of such amount delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under the Agreement or otherwise payable by the Agent to
the Lender from any other source against any amount due to the Agent under this
paragraph (d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under this Agreement shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

 

  (1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under this Agreement, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest”

 

27



--------------------------------------------------------------------------------

  article of such tax treaty and (y) with respect to any other applicable
payments under this Agreement, IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

  (2)

executed copies of IRS Form W-8ECI;

 

  (3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

 

  (4)

to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their

 

28



--------------------------------------------------------------------------------

obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than (x) in respect
of Defaulting Lenders or (y) pursuant to Section 2.11, 2.14 or 8.04) in excess
of its ratable share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered provided further
that, so long as the obligations under this Agreement and any Notes shall not
have been accelerated, any excess payment received by any Lender shall be shared
on a pro rata basis only with other Lenders. The Borrower agrees that any Lender
so purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note in
substantially the form of Exhibit A hereto, payable to the order of such Lender
in a principal amount equal to the Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.

 

29



--------------------------------------------------------------------------------

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) for the repayment of
the Existing Notes and for general corporate purposes of the Borrower and its
Subsidiaries.

SECTION 2.18. [Reserved].

SECTION 2.19. [Reserved].

SECTION 2.20. Defaulting Lender. (a) If a Lender becomes, and during the period
it remains, a Defaulting Lender, any amount paid by the Borrower or otherwise
received by the Agent for the account of a Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity payments
or other amounts) will not be paid or distributed to such Defaulting Lender, but
will instead be at the direction of the Borrower retained by the Agent in a
segregated non-interest bearing account until the termination of the Commitments
and payment in full of all obligations of the Borrower hereunder and will be
applied by the Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Agent under this
Agreement, second to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, third to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fourth to pay principal then
due and payable to the Non-Defaulting Lenders hereunder ratably in accordance
with the amounts thereof then due and payable to them, fifth to the ratable
payment of other amounts then due and payable to the Non-Defaulting Lenders, and
sixth after the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder, to pay amounts owing under this Agreement
to such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct. Subject to Section 2.04, any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto; provided that any such
amount received by the Agent pursuant to this Section 2.20(a) shall, subject to
Section 2.20(c), be released to the applicable Defaulting Lender promptly upon
such Defaulting Lender no longer being deemed to be a Defaulting Lender.

(b) No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.20, performance by the
Borrower of its obligations shall not be excused or otherwise modified, as a
result of the operation of this Section 2.20. The rights and remedies against a
Defaulting Lender under this Section 2.20 are in addition to any other rights
and remedies which the Borrower, the Agent or any Lender may have against such
Defaulting Lender.

 

30



--------------------------------------------------------------------------------

(c) If the Borrower and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase that portion
of outstanding Advances of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Advances to be held on a pro
rata basis by the Lenders in accordance with their pro rata share, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

SECTION 2.21. Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if the Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 8.07), all of its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

(a) the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 8.07;

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 8.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions to Effective Date. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:

(a) The Borrower shall have notified each Lender and the Agent in writing as to
the proposed Effective Date.

(b) The Borrower shall have paid all reasonable invoiced fees and expenses of
the Agent and the Lenders (including the fees and expenses of counsel to the
Agent).

 

31



--------------------------------------------------------------------------------

(c) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Borrower, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default or Event
of Default.

(d) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Notes) in sufficient copies for each Lender:

(i) The Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.16.

(ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder and (ii) documents relating to the organization, existence
and good standing of the Borrower.

(iv) A reasonably acceptable opinion of Deborah A. Golden, general counsel of
the Borrower, substantially in the form of Exhibit D-1 hereto, and a reasonably
acceptable opinion of Mayer Brown LLP, special counsel for the Borrower,
substantially in the form of Exhibit D-2 hereto.

(v) At least three (3) Business Days prior to the Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act, that the Agent or any Lender has
requested at least ten (10) Business Days prior to the Closing Date, including,
if the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to the
Borrower.

SECTION 3.02. Conditions to Borrowing on the Closing Date. The obligation of
each Lender to make an Advance on the Closing Date is subject solely to the
satisfaction of the following conditions:

(a) the Effective Date shall have occurred;

(b) the representations and warranties contained in Section 4.01 (except the
representations set forth in subsection (d)(ii) thereof and in subsection (f)
thereof) are correct on and as of such date, before and after giving effect to
such Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date, except to the extent such representation or warranty
related to a specific earlier date, in which case such representation or
warranty shall have been true and correct as of such earlier date, and

 

32



--------------------------------------------------------------------------------

(c) no event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom, that constitutes a Default or
Event of Default.

(d) Evidence satisfactory to the Agent that all obligations under the Existing
Notes shall have been (or substantially concurrently with the making of the
Advances on such date shall be) repaid or satisfied and discharged.

(e) The Agent shall have received a certificate signed by a duly authorized
officer of the Borrower, dated the Closing Date, certifying as to the
satisfaction of the conditions set forth in clauses (b) and (c) above.

(f) The Agent shall have received a Notice of Borrowing in accordance with
Section 2.02.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties. The Borrower represents and
warrants as follows:

(a) Organization; Powers. Each of the Borrower and its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

(b) Authorization; Enforceability. The Transactions are within the Borrower’s
corporate powers and have been duly authorized by all necessary corporate and,
if required, stockholder action. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; provided
that no representation as to the legality, validity, binding obligation or
enforceability is given as to the matters set forth in Section 8.14.

 

33



--------------------------------------------------------------------------------

(c) Governmental Approvals; No Conflicts. The Transactions (i) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Borrower or any of
its Subsidiaries or any order of any Governmental Authority, (iii) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, and (iv) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.

(d) Financial Condition; No Material Adverse Change. (i) The Borrower has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2019, reported on by Ernst & Young LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, consistently applied, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (B) above.

(ii) Except for disclosures, if any, made in filings by the Borrower prior to
the date hereof pursuant to the Securities and Exchange Act of 1934, as amended,
since December 31, 2019, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.

(e) Properties. (i) Each of the Borrower and its Subsidiaries has good title to,
or valid leasehold interests in, all its real and personal property material to
its business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(ii) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(f) Litigation and Environmental Matters. (i) There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (A) which are likely, individually or in
the aggregate, to result in a Material Adverse Effect (other than the Disclosed
Litigation) or (B) that involve this Agreement or the Transactions.

(ii) Except for the Disclosed Litigation and except with respect to any other
matters that, individually or in the aggregate, are not likely to result in a
Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
(A) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (B) has become subject to any Environmental Liability,
(C) has received notice of any claim with respect to any Environmental Liability
or (D) knows of any basis for any Environmental Liability.

(iii) Since the date of this Agreement, there has been no change in the status
of the Disclosed Litigation that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

 

34



--------------------------------------------------------------------------------

(g) Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

(h) Investment Company Status. Neither the Borrower nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

(i) Taxes. Each of the Borrower and its Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(i) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (ii) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

(j) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) as of the date of the most
recent financial statements reflecting such amounts: (i) did not exceed the fair
market value of the assets of such Plan by an aggregate amount in excess of
$25,000,000 or (ii) if such shortfall is in excess of such amount, such
shortfall could not reasonably be expected to result in a Material Adverse
Effect.

(k) Disclosure. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Agent or any Lender
in connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

(l) Margin Stock. The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System, as in effect from time to time), and no proceeds of any Advance will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.

(m) Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and (when acting in their
respective capacities as such) their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions and, to the
knowledge of the Borrower, the Borrower and its Subsidiaries are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of the Borrower, any Subsidiary or any of their respective directors or
officers, or, to the knowledge of the Borrower, any of their respective
employees or any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is, or is controlled by, a Sanctioned Person.

 

35



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

SECTION 5.01. Affirmative Covenants. Until the Commitments have expired or been
terminated and the principal of and interest on each Advance and all fees
payable hereunder shall have been paid in full, the Borrower covenants and
agrees with the Lenders that:

(a) Financial Statements and Other Information. The Borrower will furnish to the
Agent (which shall promptly furnish to each of the Lenders):

(i) within 105 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a going “concern” or like qualification or
exception and without any qualification or material exception as to the scope of
such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied (the furnishing of the
Borrower’s Form 10-K will satisfy the requirements of this Section 5.01(a)(i));

(ii) within 55 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (the furnishing
of the Borrower’s Form 10-Q will satisfy the requirements of this
Section 5.01(a)(ii));

(iii) concurrently with any delivery of financial statements under clause (i) or
(ii) above, a certificate of a Financial Officer of the Borrower (A) certifying
as to whether a Default has occurred since the delivery of the previous such
certificate, or, with respect to the first such certificate, the date hereof
and, if such Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (B) setting forth reasonably
detailed calculations demonstrating compliance with Sections 5.02(a) and 5.03
and (C) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 4.01(d) and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;

(iv) concurrently with any delivery of financial statements under clause (i)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

36



--------------------------------------------------------------------------------

(v) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other material information filed by the
Borrower or any Subsidiary, with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be; and

(vi) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the Agent or any
Lender may reasonably request, including, without limitation, information or
certifications as may be required under the Beneficial Ownership Regulation, if
applicable.

The Borrower shall be deemed to have delivered the financial statements and
other information referred to in subclauses (i), (ii) and (v) of this
Section 5.01(a), when such filings, financials or other information have been
posted on the Internet website of the Securities and Exchange Commission
(http://www.sec.gov) or on the Borrower’s own internet website as previously
identified to the Agent and Lenders. If the Agent or a Lender requests such
filings, financial statements or other information to be delivered to it in hard
copies, the Borrower shall furnish to the Agent or such Lender, as applicable,
such statements accordingly, provided that no such request shall affect that
such filings, financial statements or other information have been deemed to have
been delivered in accordance with the terms of the immediately preceding
sentence.

(b) Notices of Material Events. The Borrower will furnish to the Agent (which
shall promptly furnish to each of the Lenders) prompt written notice of the
following:

(i) the occurrence of any Default;

(ii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that is likely to result in a Material Adverse Effect; and

(iii) any other development that results in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

(c) Existence; Conduct of Business. The Borrower will, and will cause each of
its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that (x) the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 5.02(b), (y)
any Subsidiary of the Borrower may liquidate or dissolve and (z) the foregoing
shall not prohibit any transaction between or among the Borrower and its
Subsidiaries.

(d) Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (ii) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (iii) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.

 

37



--------------------------------------------------------------------------------

(e) Maintenance of Properties; Insurance. The Borrower will, and will cause each
of its Subsidiaries to, (i) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and (ii) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations, in each case, except to the extent that the
failure to maintain any such insurance could not reasonably be expected to
result in a Material Adverse Effect.

(f) Books and Records; Inspection Rights. The Borrower will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Agent or any
Lender, upon reasonable prior notice and (unless an Event of Default has
occurred and is continuing, at the expense of the Agent or such Lender, as the
case may be), to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested.

(g) Compliance with Laws, Etc. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect policies and procedures reasonably designed to promote compliance by the
Borrower, its Subsidiaries and (when acting in their respective capacities as
such) their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

(h) Use of Proceeds. The proceeds of the Advances will be used only for
repayment of the Existing Notes and for general corporate purposes of the
Borrower and its Subsidiaries in the ordinary course of business. No part of the
proceeds of any Advance will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the Federal
Reserve Board, including Regulation U and Regulation X, as in effect from time
to time.

SECTION 5.02. Negative Covenants. Until the Commitments have expired or
terminated and the principal of and interest on each Advance and all fees
payable hereunder have been paid in full the Borrower covenants and agrees with
the Lenders that:

(a) Negative Pledge. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien in, of or on
any property of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, except:

(i) Liens created for the benefit of the Lenders;

(ii) Liens existing on the date of this Agreement;

(iii) Permitted Encumbrances;

(iv) Liens on property (A)of a Subsidiary to secure only obligations owing to
the Borrower or another such Subsidiary or (B) of any Person which becomes a
Subsidiary after the date of this Agreement, provided that such Liens in this
clause (B) are in existence at the time such Person becomes a Subsidiary and
were not created in anticipation thereof;

 

38



--------------------------------------------------------------------------------

(v) Liens upon real and/or tangible personal property acquired after the date
hereof (by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries, each of which Liens either (A) existed on such property before the
time of its acquisition and was not created in anticipation thereof, or (B) was
created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such property; provided that no such Lien shall extend to or
cover any property of the Borrower or such Subsidiary other than the property so
acquired and improvements thereon; provided, further, that the principal amount
of Indebtedness secured by any such Lien shall at no time exceed the fair market
value (as determined in good faith by a senior financial officer of the
Borrower) of such property at the time such Lien is created; and provided
finally, that such Lien attaches to such asset concurrently with or within 18
months of acquisition thereof;

(vi) Liens on assets related to railcar operating leases (including, but not
limited to, car service contracts and cash collateral accounts funded with
revenues under such leases) securing obligations of the Borrower or any
Subsidiary under such lease;

(vii) attachment, judgment and other similar Liens arising in connection with
court proceedings, provided that (A) the execution or other enforcement of such
Liens in an aggregate amount exceeding $50,000,000 is effectively stayed and
(B) the claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

(viii) Liens securing Secured Nonrecourse Obligations;

(ix) in addition to the Liens permitted in the foregoing clauses (i) through
(viii) of this Section 5.02(a), Liens incurred in the ordinary course of
business of the Borrower and any of its Subsidiaries, provided that the
aggregate amount of Indebtedness secured by Liens pursuant to this clause
(ix) shall not at any time exceed $250,000;

(x) any extension, renewal or replacement, or the combination of, the foregoing,
provided, however, that the Liens permitted hereunder shall not be spread to
cover any additional Indebtedness or property (other than a substitution of like
property); and

(xi) additional Liens upon real and/or personal property of the Borrower or any
of its Subsidiaries created after the date hereof so long as Unsecured Debt (as
defined below) shall not, at any time, exceed Eligible Assets (as defined
below).

For the purposes of Section 5.02(a)(xi):

“Eligible Assets” means the difference, as at any date of determination, of the
following (each of the following items being the consolidated amounts as
reflected in the Borrower’s balance sheet (and/or notes thereto) delivered in
accordance with Section 5.01(a)(i) or (ii) hereof): (A) the sum of (i) cash plus
(ii) available for sale securities plus (iii) direct financing leases plus
(iv) loans plus (v) operating lease assets, facilities and other– net (including
progress payments related thereto) plus (vi) 50% of investment in joint ventures
plus (vii) assets held (or contracted to be acquired) for sale and lease plus
(viii) investment in future residuals plus (ix) right of use assets minus
(B) encumbered assets.

“Unsecured Debt” means the sum, as at any date of determination, of the
following (each of the following items being the consolidated amounts as
reflected in the Borrower’s balance sheet (and/or notes thereto) delivered in
accordance with Section 5.01(a)(i) or (ii) hereof): (i) commercial paper and
bankers acceptances plus (ii) notes payable (including without limitation, any
indebtedness payable in respect of borrowings under existing unsecured credit
facilities) plus (iii) Capital Lease Obligations plus (iv) senior term notes, so
long as, in each case, such item is unsecured.

 

39



--------------------------------------------------------------------------------

(b) Fundamental Changes. (i) The Borrower will not merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired), or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation.

(ii) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of this Agreement,
and businesses reasonably related thereto, including, without limitation, the
business of leasing, investing in, operating, financing and selling
transportation, industrial and commercial equipment and commercial and other
real estate investment property and companies and activities related thereto.

Notwithstanding the foregoing, Subsidiaries of the Borrower are permitted to
transfer their respective property or assets to other Subsidiaries of the
Borrower, so long as such property or assets remain under the ultimate ownership
and control of the Borrower and do not adversely impact the consolidated balance
sheet of the Borrower in a material manner.

(c) Transactions with Affiliates. The Borrower will not, and will not permit any
of its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(i) at prices and on terms and conditions not less favorable to the Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (ii) transactions between or among the Borrower and its
Subsidiaries not involving any other Affiliate and (iii) any transaction
permitted by Section 5.02(b); provided that the foregoing provisions of this
Section 5.02(c) shall not prohibit any such Person from declaring or paying any
lawful dividend so long as, after giving effect thereto, no Default shall have
occurred and be continuing.

(d) Fiscal Year. The Borrower will not permit its fiscal year to end on other
than December 31 and for each of its fiscal quarters to end on other than the
last day of standard calendar quarters.

(e) Use of Proceeds. Neither the Borrower nor any of its Subsidiaries shall use
the proceeds of any Borrowing in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws. Neither the
Borrower nor any of its Subsidiaries shall use the proceeds of any Borrowing for
the purpose of financing any activities, business or transaction of or with any
Sanctioned Person or a Person known by the Borrower to be controlled by a
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions.

SECTION 5.03. Financial Covenant. Until the Commitments have expired or
terminated and the principal and interest on each Advance and all fees payable
hereunder have been paid in full the Borrower covenants and agrees with the
Lenders that the Borrower will not permit its Fixed Charge Coverage Ratio, as at
any fiscal quarter end, to be less than 1.20 to 1.

 

40



--------------------------------------------------------------------------------

For the purposes of this Section 5.03,

“Cash Flow” means, for any period, the sum, for the Borrower and its
consolidated Subsidiaries, of the following: (i) net income, (ii) income taxes,
(iii) non-cash provisions for, or actual write-offs or impairments of, assets
(without duplication in respect of any prior period) and (iv) Fixed Charges.

“Fixed Charge Coverage Ratio” means, for any day, the ratio of (i) Cash Flow for
the period of four consecutive fiscal quarters of the Borrower ending on or most
recently ended prior to such day to (ii) Fixed Charges for such period.

“Fixed Charges” means the sum, for any period for the Borrower and its
consolidated Subsidiaries, of the following: (i) Interest Expense plus (ii) an
estimate of that portion of minimum rents under operating leases representing
the interest factor.

“Interest Expense” means, for any period, the sum, for the Borrower and its
consolidated Subsidiaries, of the following: (i) all interest in respect of
Indebtedness (including the interest component of any payments in respect of
Capital Lease Obligations) accrued or capitalized during such period (whether or
not actually paid during such period) plus (ii) the net amount payable (or minus
the net amount receivable) under Hedging Agreements relating to interest during
such period (whether or not actually paid or received during such period).

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of or interest on any Advance
or any fee or any other amount payable under this Agreement when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of two Business Days;

(b) any representation or warranty made or deemed made by the Borrower (i) in
this Agreement or any amendment or modification hereof or (ii) in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification thereof, shall
prove to have been incorrect in any material respect when made or deemed made;

(c) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(b), (c) (with respect to the Borrower’s
existence) or (h) or in Sections 5.02 or 5.03;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a)
or (c) of this Section 6.01), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Agent (given at the request of
any Lender) to the Borrower;

(e) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and after any
applicable grace and/or notice period;

 

41



--------------------------------------------------------------------------------

(f) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to any applicable grace period and/or notice period) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (f) shall not apply to secured Indebtedness
that becomes due as a result of (i) the voluntary sale or transfer of the
property or assets securing such Indebtedness or (ii) the receipt of proceeds of
a casualty loss or condemnation;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary (other than a Single
Transaction Subsidiary) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(h) the Borrower or any Material Subsidiary (other than a Single Transaction
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Section 6.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(i) the Borrower or any Material Subsidiary (other than a Single Transaction
Subsidiary) shall become unable, admit in writing or fail generally to pay its
debts (other than Secured Nonrecourse Obligations) as they become due;

(j) one or more judgments for the payment of money (other than in respect of
Secured Nonrecourse Obligations) in an aggregate amount in excess of $50,000,000
shall be rendered against the Borrower or any Material Subsidiary (other than a
Single Transaction Subsidiary) or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any such
Material Subsidiary to enforce any such judgment;

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

(l) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section), and at any time thereafter
during the continuance of such event, the Agent may, and at the request of the
Required Lenders shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon such Commitments

 

42



--------------------------------------------------------------------------------

shall terminate immediately, and (ii) declare the Advances then outstanding to
be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Advances so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (g) or (h) of this Article, the
Commitments shall automatically terminate and the principal of the Advances then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

ARTICLE VII

THE AGENT

SECTION 7.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Morgan Stanley to act on its behalf as the Agent hereunder and under
the Notes and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent
and the Lenders, and, except as provided in Section 7.07, the Borrower shall not
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any Notes
(or any other similar term) with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

SECTION 7.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

SECTION 7.03. Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein, and its duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that (i) the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay

 

43



--------------------------------------------------------------------------------

under any debtor relief law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any debtor relief
law and (ii) the Agent may seek clarification or direction from the Required
Lenders (or such other Lenders, as the case may be) prior to the exercise of any
such instructed action and may refrain from acting until such clarification or
direction has been provided; and

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 and 6.01), or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by the Borrower or a Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article III or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Agent.

SECTION 7.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance. The Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

SECTION 7.05. Indemnification. (a) The Lenders agree to indemnify the Agent (to
the extent not reimbursed by the Borrower) from and against such Lender’s
Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Without limitation of the foregoing, each Lender agrees
to reimburse the Agent promptly upon demand for its pro rata share of any
out-of-pocket expenses (including counsel fees) incurred by the Agent in

 

44



--------------------------------------------------------------------------------

connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this
Section 7.05(a) applies whether any such investigation, litigation or proceeding
is brought by the Agent, any Lender or a third party.

(b) The failure of any Lender to reimburse the Agent promptly upon demand for
its Ratable Share of any amount required to be paid by the Lenders to the Agent
as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse the Agent for its Ratable Share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse the
Agent for such other Lender’s Ratable Share of such amount. Without prejudice to
the survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 7.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes.

SECTION 7.06. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any Notes by or
through any one or more sub-agents appointed by the Agent and consented to in
writing by the Borrower (such consent not to be required if an Event of Default
has occurred and is continuing at the time of such appointment). The Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the facility contemplated under
this Agreement as well as activities as Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents appointed with
the consent of the Borrower.

SECTION 7.07. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower (such consent not to be required if an Event of Default has
occurred and is continuing at the time of such resignation – in which event the
Required Lenders’ decision shall be in consultation with the Borrower), to
appoint a successor, which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank with an office in New York, New York. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Agent meeting the qualifications set forth above with the consent of
the Borrower (such consent not to be required if an Event of Default has
occurred and is continuing at the time of such assignment). Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Agent is a Defaulting Lender, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to such
Person and the other parties hereto remove such Person as Agent and, with the
consent of the Borrower (such consent not to be required if an Event of Default
has occurred and is continuing at the time of such appointment), appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

45



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the Notes (except that in the
case of any collateral security held by the Agent on behalf of the Lenders
hereunder, the retiring or removed Agent shall continue to hold such collateral
security until such time as a successor Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Agent as provided
for above. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Agent, and the retiring
or removed Agent shall be discharged from all of its duties and obligations
hereunder or under the Notes. The fees payable by the Borrower to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Agent’s resignation or removal hereunder, the provisions of this Article and
Section 8.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

SECTION 7.08. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any Note or any
related agreement or any document furnished hereunder or thereunder.

SECTION 7.09. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the Notes, except in its capacity, as applicable, as the Agent or a
Lender hereunder.

SECTION 7.10. Lender ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

 

46



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that the Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Advances, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Agent under this Agreement or any documents related hereto).

As used in this Section:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders and (with respect to amendments) the Borrower, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that (a) subject to
Section 2.08(g), no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder or

 

47



--------------------------------------------------------------------------------

(iii) amend this Section 8.01 and (b) no amendment, waiver or consent shall,
unless in writing and signed by the Required Lenders and each Lender that is
directly affected by such amendment, waiver or consent, (i) increase the
Commitments of such Lenders, (ii) reduce the principal of, or rate of interest
on, the Advances or any fees or other amounts payable hereunder to such Lender
(except that the approval of the Required Lenders shall be sufficient to waive
Default Interest imposed in accordance with Section 2.07(b)) or (iii) postpone
any date fixed for any payment of principal of, or interest on, the Advances or
any fees or other amounts payable hereunder to such Lender; and provided further
that no amendment, waiver or consent shall, unless in writing and signed by the
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of the Agent under this Agreement or any Note.

SECTION 8.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

(i) if to the Borrower, to it at 233 South Wacker Drive, 50th Floor, Chicago,
Illinois 60606, Attention of Treasurer (Telephone No. (312) 621-6200);

(ii) if to the Agent, to it at 1300 Thames Street, Thames Street Wharf, 4th
Floor, Baltimore, MD 21231, Attention of Morgan Stanley Loan Operations
(Telephone No. (917) 260-0588), email: AGENCY.BORROWERS@morganstanley.com;

(iii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Agent and
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
the Agent or any Lender pursuant to Article II if the Agent or such Lender, as
applicable, has notified the Borrower and the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

48



--------------------------------------------------------------------------------

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Borrower agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Agent’s transmission
of communications through the Platform. “Communications” means, collectively,
any notice, demand, communication, information, document or other material that
the Borrower provides to the Agent pursuant to this Agreement or the
transactions contemplated therein which is distributed to the Agent or any
Lender by means of electronic communications pursuant to this Section, including
through the Platform.

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on demand all
reasonable costs and expenses of the Agent (supported by invoices) in connection
with the preparation, execution, delivery, administration, modification and
amendment of this Agreement, the Notes and the other documents to be delivered
hereunder, including, without limitation, (A) all reasonable due diligence,
syndication (including printing, distribution and bank meetings), transportation
and duplication expenses and (B) the reasonable fees and expenses of counsel for
the Agent with respect thereto and with respect to advising the Agent as to its
rights and responsibilities under this Agreement. The Borrower further agrees to
pay on demand all costs and expenses (supported by invoices) of the Agent and
the Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 8.04(a).

 

49



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or (ii) the actual or alleged presence of Hazardous Materials on any
property of the Borrower or any of its Subsidiaries or any Environmental
Liability relating in any way to the Borrower or any of its Subsidiaries, in
each case except to the extent such claim, damage, loss, liability or expense is
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,
willful misconduct or bad faith. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equity holders or
creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, and the Lenders
and the Agent agree not to assert any such claim against the Borrower, on any
theory of liability, arising out of or otherwise relating to the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 2.21, or if any Borrowing of, Conversion into or
continuation of any Eurodollar Rate Advance is not effected after the Borrower
has given notice thereof (solely to the extent the failure to take effect was
caused by the Borrower or a failure to satisfy the applicable conditions in
Section 3.02), the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
or as a result of any such Borrowing, Conversion or continuation not being
effected (solely to the extent the failure to take effect was caused by the
Borrower or a failure to satisfy the applicable conditions in Section 3.02),
including, without limitation, any loss (excluding loss of anticipated profits
(including the Applicable Margin)), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11,2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such

 

50



--------------------------------------------------------------------------------

Lender or such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement and the Note held by such Lender, whether or not such
Lender shall have made any demand under this Agreement or such Note and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Borrower after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application;
provided further, that in the event that any Defaulting Lender exercises any
such right of setoff, (x) all amounts so set off will be paid over immediately
to the Agent for further application in accordance with the provisions of
Section 2.20(a) and, pending such payment, will be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Agent and the Lenders and (y) such Defaulting Lender will provide promptly to
the Agent a statement describing in reasonable detail the obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The rights
of each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have.

SECTION 8.06. Binding Effect; Integration. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights or obligations
hereunder or any interest herein without the prior written consent of each
Lender (and any other attempted assignment or transfer by the Borrower shall be
null and void) and any replacement of the Agent shall be in accordance with
Section 7.07. This Agreement, the Fee and Syndication Letter and any separate
letter agreements with respect to fees payable to the Agent constitute the
entire contract among the parties relating to the subject hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

SECTION 8.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment, or grant of a security interest, subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any Lender shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agent and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts. Except in the case of an assignment of the entire remaining
amount of any assigning Lender’s Commitment and/or the Advances at the time
owing to it, the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Assumption with respect to such assignment) shall in no event be less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, unless the
Borrower and the Agent otherwise agree.

 

51



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations on a non-pro rata
basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a Lender
or an Affiliate of a Lender that is in the business of making and/or buying
loans of the type described herein; provided that (i) if the assignment is to an
Affiliate of a Lender either the Borrower consents to the assignment or the
assignee represents and warrants that it will not fund any portion of any
Advance with the plan assets of any “employee benefit plan” (as defined by
Section 3(3) of ERISA) that is subject to Title I of ERISA, or any “plan”
defined by and subject to Section 4975 of the Code if it would cause the
Borrower to incur any prohibited transaction excise tax penalties under
Section 4975 of the Code and (ii) the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Agent within ten Business Days after having received notice thereof; and

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments to a Person who is not a Lender or an
Affiliate of a Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investments vehicle, investment vehicle or
trust for, or owned and operated by or for the primary benefit of a natural
Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to such assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable

 

52



--------------------------------------------------------------------------------

assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the Agent
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Advances in accordance
with its Ratable Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11, 2.14 and 8.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). In addition, the Agent shall
maintain on the Register information regarding the designation and revocation of
designation of any Lender as a Defaulting Lender. The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person (or a holding company, investments vehicle, investment
vehicle or trust for, or owned and operated by or for the primary benefit of a
natural Person) or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Advances owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 7.05 with respect to any payments made by such Lender to its
Participant(s).

 

53



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (a) of the first
proviso of Section 8.01 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.11, 2.14 and
8.04(c) to the same extent as if it were the granting Lender; provided that such
Participant agrees to be subject to the provisions of Section 2.21 as if it were
an assignee under paragraph (b) of this Section. No Participant shall be
entitled to the benefits of Section 8.05.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.11 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14(e)) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign, or grant a
security interest in, all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment, or grant
of a security interest, to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment or grant shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
or grantee for such Lender as a party hereto.

(g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree (for the benefit of
the Borrower) to preserve the confidentiality of any Borrower Information
relating to the Borrower received by it from such Lender.

SECTION 8.08. Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any confidential, proprietary or non-public information of the
Borrower furnished to the Agent or the Lenders by or on behalf of the Borrower
(such information being referred to collectively herein as the “Borrower
Information”), except that each of the Agent and each of the Lenders may
disclose Borrower Information (a) to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Borrower Information and instructed to keep such
Borrower Information confidential on substantially the same terms as provided
herein), (b) to the extent required or requested by any regulatory authority
having jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any Note or any
action or proceeding relating to this Agreement or any Note or the enforcement
of rights hereunder or thereunder; (f) subject to an agreement (for the benefit
of the Borrower) containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) to the extent such information (x) becomes publicly available other than as
a result of a breach of this Section 8.08 by the Agent or such Lender, or (y) is
or becomes

 

54



--------------------------------------------------------------------------------

available to the Agent or such Lender on a nonconfidential basis from a source
other than the Borrower, (h) with the consent of the Borrower and (i) (solely
with respect to data about the transaction of the type customarily provided to
such entities) to market data collectors and similar services providers in
connection with the administration and management of the facility contemplated
under this Agreement.

SECTION 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 8.11. Jurisdiction, Etc. (a) Each party hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against any other party hereto or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. The Borrower hereby agrees that service of process in any
such action or proceeding brought in the any such New York State court or in
such federal court may be made upon CT Corporation System at its offices at 111
Eighth Avenue, New York, New York 10011 (the “Process Agent”) and the Borrower
hereby irrevocably appoints the Process Agent its authorized agent to accept
such service of process, and agrees that the failure of the Process Agent to
give any notice of any such service shall not impair or affect the validity of
such service or of any judgment rendered in any action or proceeding based
thereon. The Borrower hereby further irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to the Borrower
at its address specified pursuant to Section 8.02. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 8.12. [Reserved].

SECTION 8.13. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each borrower, guarantor or
grantor (the “Loan Parties”), which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

 

55



--------------------------------------------------------------------------------

SECTION 8.14. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.

Notwithstanding anything to the contrary in this Agreement, any Note or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

As used in this Agreement, the following terms shall have the following
meanings:

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

56



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 8.15. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

SECTION 8.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each Transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof), the Borrower acknowledges
and agrees, and acknowledges its Subsidiaries’ understanding, that: (a) (i) the
arranging and other services regarding this Agreement provided by the Agent and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Agent and the Lenders, on the other
hand, (ii) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (iii) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the Transactions contemplated hereby; (b) (i) each of the Agent
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Subsidiaries, or any other Person and (ii) neither the Agent nor any Lender
has any obligation to the Borrower or any of its

 

57



--------------------------------------------------------------------------------

Affiliates with respect to the Transactions contemplated hereby except those
obligations expressly set forth herein; and (c) the Agent and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Agent or any Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates. The Borrower, on behalf of itself
and each of its Subsidiaries and Affiliates, agrees that nothing hereto or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Agent or any Lender, on the one
hand, and the Borrower, any of its Subsidiaries, or their respective equity
holders or Affiliates, on the other.

SECTION 8.17. Acknowledgment Regarding Any Supported QFCs. To the extent that
this Agreement provides support, through a guarantee or otherwise, for any swap
contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that this Agreement and any Supported QFC may in fact
be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under this Agreement that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and this Agreement were governed by the
laws of the United States or a state of the United States. Without limitation of
the foregoing, it is understood and agreed that rights and remedies of the
parties with respect to a Defaulting Lender shall in no event affect the rights
of any Covered Party with respect to a Supported QFC or any QFC Credit Support.

(b) As used in this Section 8.17, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

58



--------------------------------------------------------------------------------

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GATX CORPORATION By    /s/ Eric D. Harkness   Name: Eric D. Harkness  

Title: Senior Vice President, Treasurer and

          Chief Risk Officer

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Agent By    /s/ Anish Shah   Name: Anish Shah   Title: Authorized Signatory

 

MORGAN STANLEY BANK, N.A., as Lender By    /s/ Anish Shah   Name: Anish Shah  
Title: Authorized Signatory

 

BANK OF AMERICA, N.A., as Lender By    /s/ Adrian Plummer   Name: Adrian Plummer
  Title: Vice President

 

60